DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending.

Specification
The title of the invention is not descriptive.  As recited, existing title does not appear to accurately describe the claimed invention.  In particular, said claimed invention refers to migration of data portion between different sized slices in different performance tiers.  Applicant is advised to correct said existing title.  If a satisfactory title is not provided, at allowance, an Examiner’s amendment will be made to said existing title in accordance with MPEP 606.01.

Claim Objections
Claims 1 – 19 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “storing the plurality of data portions on a plurality of slices of physical storages located in a plurality of storage tiers”.  Note that it would not make sense for a “single” physical storage to be in multiple storage tiers of different performance (see spec Fig. 2).
Claim 18 is system claim corresponding to method claim 1 and is objected on the same grounds as claim 1.


Claim 2 should be amended to “receiving a plurality of I/O operations directed to the plurality of slices of the physical storages located in the plurality of storage tiers”.  Same plurality of slices should refer back to same physical storages recited in claim 1.
Claim 2 should be amended to “a plurality of sets of one or more I/O workload statistics [[for]] of the plurality of slices” and “a first data movement [[for]] of a first data portion of the plurality of data portions wherein the first data portion is stored on the first slice of the first storage tier”.  Applicant is advised to avoid reciting limitations as intended use because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claim 3 should be amended to “wherein [[the]] a first data movement includes relocating the first data portion from the first slice of the first storage tier to the second storage tier”.  There is no previous recitation of first data movement in claim 1.

Claim 4 should be amended to “wherein the first data movement includes demoting [[the]] a first data portion from the first slice of the first storage tier to the second slice of the second storage tier”.  There is no previous recitation of first data portion in claim 1 or claim 3.

Claim 5 should be amended to “relocating, to the second slice of the second storage tier, the first data portion of the first slice and the one or more additional data portions of the one or 

Claim 8 should be amended to clarify that each of second plurality of slices has a size smaller than first size of first slice.  Note that the instant specification is clear that promotion of partitioned data portion is from a slice of larger size to a slice of smaller size (and not promotion between slices of same size) (see spec Fig. 3-4 and corresponding paragraphs).  In view of this amendment, claim 9 should be canceled because it would fail to further limit claim 8.

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. §101 as directed to non-statutory subject matter.

Regarding claim 19, “computer readable medium” is broad enough to encompass transitory signals.  Therefore, claim 19 is directed to non-statutory subject matter.  Examiner a non-transitory computer readable medium” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 7 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Throop (US 9542326) in view of Ho (US 20140289451).

Regarding claim 1, Throop teaches
A method of data placement comprising: 
and storing the plurality of data portions on a plurality of slices (plurality of slices = Fig. 3 slices 300, 310, 320) of physical storage (physical storage = storage devices) located in a plurality of storage tiers (plurality of storage tiers = Fig. 3 tier 1, tier 2, tier 3), (Throop teaches three tiers (tier 1, tier 2 and tier 3), each tier comprised of storage devices, wherein each tier also comprises slices (see Fig. 3, col 7 ln 27-32).  Throop also teaches that each slice is a logical grouping of data (see col 6 ln 26-31).)
wherein the plurality of slices include a first slice of a first storage tier of the plurality of storage tiers and a second slice of a second storage tier of the plurality of storage tiers, wherein the second storage tier is different than the first storage tier and wherein the first slice is a first size and the second slice is a second size that is different than the first size (In first embodiment, Throop teaches, in Fig. 4, hot slice 410 (first slice) in tier 2 (first storage tier) and medium slice 400 (second slice) in tier 1 (second storage tier).  Note that, in Fig. 4, said hot slice 410 is different size than said medium slice 400.  Throop also teaches that said tier 1 has higher performance characteristics and said tier 2 has lower performance characteristics (see col 7 ln 39-41).  In second embodiment, Throop teaches, in Fig. 4, hot slice 410 (second slice) in tier 2 (second storage tier) and medium slice 400 (first slice) in tier 1 (first storage tier).  Note that, in Fig. 4, said hot slice 410 is different size than said medium slice 400.  Throop also teaches that said tier 1 has higher performance characteristics and said tier 2 has lower performance characteristics (see col 7 ln 39-41).)

As noted in claim 1, Throop teaches a base method that stores plurality of data portions on plurality of slices.  The claimed invention improves upon said base method by 
receiving a plurality of data portions stored at a plurality of logical addresses

The claimed invention is an application of known technique from Ho – storing plurality of first data, received from host, in plurality of logical addresses.  In particular, Xie teaches
receiving a plurality of data portions stored at a plurality of logical addresses (Ho teaches storing plurality of first data (plurality of data portions), received from host, in plurality of logical addresses (see ¶[10]).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Ho’s known technique would have yielded i) predictable result of plurality of data see MPEP 2143(I)(D)).

Claim 18 is the system claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  It is noted that Throop teaches a base method of claim 18.  The claimed invention improves upon said base method by having processor(s) executing code, in memory, that performs said base method.  This is a known technique from Ho – microprocessor executing control commands, in ROM, to perform operations.  In particular, Ho teaches
one or more processors; 
and one or more memories comprising code stored thereon that, when executed, performs a method of data placement comprising (Ho teaches control commands (code) are burnt into ROM (one or more memories), wherein said control commands are executed by microprocessor (one or more processors) to perform read, write and erase (see ¶[51]).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Ho’s known technique would have yielded i) predictable result of microprocessor executing control commands, in ROM, to perform said base method, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Claim 19 is the computer readable medium claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  It is 
A computer readable medium comprising code stored thereon that, when executed, performs a method of data placement comprising (Ho teaches control commands (code) are burnt into ROM (computer readable medium), wherein said control commands are executed by microprocessor to perform read, write and erase (see ¶[51]).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Ho’s known technique would have yielded i) predictable result of microprocessor executing control commands, in ROM, to perform said base method, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 3, Throop in view of Ho teach the method of claim 1 where Throop also teaches
wherein the first data movement includes relocating the first data portion from the first slice of the first storage tier to the second storage tier (claim objection: this limitation should read “a first data movement”) (As noted in claim 1, in second embodiment, Throop teaches medium slice 400 (first slice) in tier 1 (first storage tier) (see Fig. 4).  Throop also teaches in Fig. 4, said medium slice 400 migrated to tier 2 (second storage tier) (see also col 8 ln 1-3), wherein said medium slice 400 is logical grouping of data (see col 6 ln 26-31).)

Regarding claim 4, Throop in view of Ho teach the method of claim 3 where Throop also teaches
wherein the first data movement includes demoting the first data portion from the first slice of the first storage tier to the second slice of the second storage tier, and wherein the first storage tier is a higher performance storage tier than the second storage tier (As noted in claim 1, in second embodiment, Throop teaches medium slice 400 (first slice) in tier 1 (first storage tier) (see Fig. 4) wherein said medium slice 400 is logical grouping of data (see col 6 ln 26-31).  Throop also teaches migrating hot slice 410 (second slice) to tier 1 and migrating said medium slice 400 to tier 2 (second storage tier) (see col 8 ln 1-3) wherein said hot slice 410 and said medium slice 400 swap locations (see col 8 ln 7-10).  Throop additionally teaches that said tier 1 has higher performance characteristics and said tier 2 has lower performance characteristics (see col 7 ln 39-41).)

Regarding claim 7, Throop in view of Ho teach the method of claim 3 where Throop also teaches
wherein the first data movement includes promoting the first data portion from the first slice of the first storage tier to the second storage tier, and wherein the first storage tier is a lower performance storage tier than the second storage tier (As noted in claim 1, in first embodiment, Throop teaches hot slice 410 (first slice) in tier 2 (first storage tier) (see Fig. 4) wherein said host slice 410 is logical grouping of data (see col 6 ln 26-31).  Throop also teaches migrating said hot slice 410 to tier 1 (second storage tier) and migration medium slice 400 (second slice) to tier 2 (see col 8 ln 1-3) wherein said hot slice 410 and said medium slice 400 swap locations (see col 8 ln 7-10).  Throop additionally teaches that said tier 1 has higher performance characteristics and said tier 2 has lower performance characteristics (see col 7 ln 39-41).)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Throop in view of Ho, and further in view of White (US 20180136838).

Regarding claim 2, Throop in view of Ho teach the method of claim 1 where Throop also teaches
determining[, in accordance with the plurality of I/O operations,] a plurality of sets of one or more I/O workload statistics for the plurality of slices, wherein each of the plurality of slices has an I/O workload characterized by a corresponding one of the plurality of sets of one or more I/O workload statistics; (Throop teaches tracking/determining access statistics (I/O workload statistics) of slices in order to determine temperature of said slices (see col 6 ln 53-56).  Throop also teaches temperature (I/O workload) of a slice is based on access statistic (see col 6 ln 34-39).  Therefore, for each of said slices, a temperature is based on one of said access statistics.)
determining, in accordance with [the] plurality of sets of one or more I/O workload statistics, a first data movement for a first data portion of the plurality of data portions wherein the first data portion is stored on the first slice of the first storage tier (In first embodiment, Throop teaches, in Fig. 4, hot slice 410 (first slice), which is i) a logical grouping of data (first data portion) (see col 6 ln 26-31) and ii) in tier 2 (first storage tier), migrated to tier 1.  Throop also teaches tracking access statistics (I/O workload statistics) of slices in order to determine temperature of said slices, wherein depending on temperature of slice, said slice is migrated (see col 6 ln 53-61).  Therefore, said hot slice 410 is migrated based on temperate of said hot slice 410, wherein said temperature is determined from access statistics.)

As noted in claim 2, Throop in view of Ho teaches a base method that determines a plurality of sets of one or more I/O workload statistics of plurality of slices.  The claimed invention improves upon said base method by determining said plurality of sets of one or more I/O workload statistics based on I/O operations to said plurality of slices (see also limitation below).
receiving a plurality of I/O operations directed to the plurality of slices of physical storage located in the plurality of storage tiers; 
determining, in accordance with the plurality of I/O operations, a plurality of sets of one or more I/O workload statistics for the plurality of slices,

The claimed invention is an application of known technique from White – updating heat values based on memory access requests to blocks of said heat values.  In particular, White teaches
receiving a plurality of I/O operations directed to [the] plurality of slices [of physical storage located in the plurality of storage tiers]; 
determining, in accordance with the plurality of I/O operations, a plurality of sets of one or more I/O workload statistics for the plurality of slices, (White teaches responsive to receiving a memory access request (with virtual address), updating heat value associated with a block targeted by said virtual address (see ¶[22]).  White also teaches a heat map that tracks history of memory access requests (plurality of I/O operations) (see ¶[21]).  Therefore, responsive to receiving said memory access requests, heat values (a plurality of sets of one or more I/O workload statistics), associated with blocks (plurality of slices) targeted by respective virtual address of said memory access requests, are updated/determined.)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying White’s known technique would have yielded i) predictable result of updating/determining, responsive to receiving I/O operations, plurality of sets of one or more I/O workload statistics associated with plurality of slices targeted by respective virtual address of said I/O operations, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 16, Throop in view of Ho teach the method of claim 1 where Throop also teaches
wherein the plurality of slices are a plurality of different sizes, wherein each of the plurality of storage tiers includes slices of a same one of the plurality of different sizes (Throop teaches, in Fig. 4, tier 1 with plural hot slices of a first size and tier 2 with plural medium slices of a second size that is different from said first size.)

the method of claim 1 where Throop also teaches
wherein the plurality of slices are a plurality of different sizes and wherein at least a first of the plurality of storage tiers includes two different sized slices (Throop teaches, in Fig. 4, tier 1 with plural hot slices of a first size and said tier 1 with medium slice 400 of a second size that is different from said first size.)

Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Throop in view of Ho, and further in view of Can (US 9916090).

Regarding claim 12, Throop in view of Ho teach the method of claim 1 where Throop 
wherein a first data portion of the plurality of data portions is stored on the first slice of the first storage tier (As noted in claim 1, in first embodiment, Throop teaches hot slice 410 (first slice) in tier 2 (first storage tier) (see Fig. 4) wherein said hot slice is logical grouping of data (first data portion).)

As noted in claim 12, Throop in view of Ho teach a base method of storing first data portion in first slice of first storage tier.  The claimed invention improves upon said base method by
forming a new slice in the first storage tier by combining the first slice of the first storage tier with one or more additional slices of the first storage tier


forming a new slice in the first storage tier by combining the first slice of the first storage tier with one or more additional slices of the first storage tier (Can teaches combining, based on merge criteria, slice (first slice) with one or more adjacent slices (one or more additional slices) of logical device (first storage tier) into a single combined slice (new slice) (see col 2 ln 9-17).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Can’s known technique would have yielded i) predictable result of combining, based on merge criteria, first slice (of first storage tier) with one or more additional slices (of said first storage tier) into a combined new slice, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 13, Throop in view of Ho and Can teach the method of claim 12 where Throop also teaches
wherein the first storage tier is a lowest performance tier of the plurality of storage tiers (As noted in claim 1, in first embodiment, Throop teaches tier 2 (first storage tier) (see Fig. 4) with lower performance characteristics (see col 7 ln 39-41).  Throop also teaches that storage devices can be grouped into two or more tiers (see col 5 ln 22-25).  Note that there is a minimum of two tiers.  Therefore, in an environment of minimum of two tiers, tier 2 is lowest performing tier.)


wherein I/O workloads of the first slice and the one or more additional slices (I/O workloads of the first slice and the one or more additional slices = current workload (T) of each slice and one or more adjacent slices) are below a specified minimum threshold (specified minimum threshold = first predetermined workload range) (As noted in claim 12, Can teaches combining, based on merge criteria, slice (first slice) with one or more adjacent slices (one or more additional slices) of logical device (first storage tier) into a single combined slice (new slice) (see col 2 ln 9-17).  Can also teaches qualifying said slice and said one or more adjacent slices by determining that current workload (T), of each of said slice and said one or more adjacent slices, does not exceed first predetermined workload range (see col 18 ln 49-col 19 ln 6).)

Regarding claim 14, Throop in view of Ho teach the method of claim 1 where Throop also teaches
wherein a first data portion of the plurality of data portions is stored on the first slice of the first storage tier (As noted in claim 1, in second embodiment, Throop teaches medium slice 400 (first slice) in tier 1 (first storage tier) (see Fig. 4), where said medium slice 400 is logical grouping of data (first data portion) (see col 6 ln 26-31).)

As noted in claim 14, Throop in view of Ho teach a base method of storing first data portion in first slice of first storage tier.  The claimed invention improves upon said base method by
partitioning the first slice into a second plurality of slices of the first storage tier

The claimed invention is an application of known technique from Can – partitioning, based on partitioning criteria, a slice into plurality of slices.  In particular, Can teaches
partitioning the first slice into a second plurality of slices of the first storage tier (Can teaches partitioning, based on partitioning criteria, slice (first slice), of LUN (first storage tier), into plurality of slices (a second plurality of slices) (see col 1 ln 61-66).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Can’s known technique would have yielded i) predictable result of partitioning, based on partitioning criteria, first slice (of first storage tier) into one or more additional slices (of said first storage tier), and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 15, Throop in view of Ho and Can teach the method of claim 14 where Throop also teaches
wherein the first storage tier is a highest performance tier of the plurality of storage tiers (As noted in claim 1, in second embodiment, Throop teaches tier 1 (first storage tier) (see Fig. 4) that has SSDs (see col 7 ln 29-33), wherein SSDs comprise fastest tier (highest performance tier) (see col 5 ln 25-28).)

Allowable Subject Matter
s 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites limitations that are not taught by prior art of record.  As noted in claim 4 supra, Throop in view of Ho teaches demoting first data portion (of first slice in first storage tier with higher performance than second storage tier) to second slice of said second storage tier.  However, Throop in view of Ho do not appear to explicitly teach said first data portion is combined with other data portions of other slices in said first tier and relocating, to second slice that is larger than said first slice, said first data portion combined with said other data portion.  Can teaches combining, based on merge criteria, slice with one or more adjacent slices into a single combined slice (see Can col 2 ln 9-17).  However, Can does not appear to explicitly teach relocating said combined slice to a second slice that is larger than said slice.  In view of the above reasons, prior art of record fail to teach the limitations of claim 5.
Claim 8 recites limitations that are not taught by prior art of record.  As noted in claim 7 supra, Throop in view of Ho teaches promoting first data portion (of first slice in first storage tier with lower performance than second storage tier) to second storage tier.  However, Throop in view of Ho do not appear to explicitly teach said first data portion is partitioned into plurality of data portions where each of said plurality of data portions is relocated to a different one of second plurality of slices in said second storage tier.  Can teaches partitioning, based on partitioning criteria, slice into plurality of slices (see Can col 1 ln 61-66).  However, Can does not appear to explicitly teach relocating each of said plurality of slices into a different one of a second plurality of slices in said second storage tier.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHIE YEW/            Primary Examiner, Art Unit 2139